DETAILED ACTION
	Claims 1, 4-30, and 41-47 are currently pending in the instant application.  Claims 1, 4-25, 30, 41, and 43 are rejected.  Claims 26-29, 42, and 44-47 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and the species: 
    PNG
    media_image1.png
    238
    321
    media_image1.png
    Greyscale
,wherein y is 2, in the reply filed on 19 November 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  However, in order to expedite prosecution, the search and examination has been previously extended to the compound: 
    PNG
    media_image2.png
    228
    374
    media_image2.png
    Greyscale

which is also not allowable
Claims 1, 4-25, 30, 41, and 43 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.  While applicant states that claims 1, 4-25 and 30 include the elected species, it is noted that claims 26-29, and 42 do not include the elected species, for example, compare the elected species position equivalent to y’ is 2, however, claim 26 has the position equivalent to y’ as 5 and 6.  Claim 29 has the position equivalent to y’ as 4 and y as 2, whereas the elected species has the position equivalent to y’ and y as 2.  
Terminal Disclaimer
The terminal disclaimer filed on 22 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,160,870 and any patent granted on US Application 17/319,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 22 March 2022 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to claim 20.  In regards to the provisional nonstatutory double patenting rejection over copending Application No. 16/821,738, while the ‘738 application has been abandoned, there is now a child application 17/530,347 which applies to the instant claims.  In regards to the 35 USC 102 rejection of claims 1, 4, 7-11 and 41, applicants argue that R106 of the instant claims cannot be hydrogen as the invention is directed to a double prodrug that has a prodrug moiety on both the oxygen(to form an ester) and the nitrogen( to form an amide), therefore, the monoprodrug registry number is not relevant to the claimed mixed amide ester prodrug.  This argument is not persuasive as R106 found in the instant claims can be, for example, (iii) 
    PNG
    media_image3.png
    87
    328
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    91
    528
    media_image4.png
    Greyscale
wherein x’ and y’ are each 0; and R31a is hydrogen or A wherein A is hydrogen.  When x’ and y’ are each 0 in the above claimed R106 substituents and R31a is hydrogen or A wherein A is hydrogen, R106 becomes hydrogen.  For example: 
    PNG
    media_image5.png
    87
    156
    media_image5.png
    Greyscale
with x’ as 0 is -R31a.  -R31a can be hydrogen.  Therefore, R106 can be hydrogen.  The rejection is therefore maintained in regards to claims 1, 4, 7-11 and 41.  The 35 USC 102 rejection is withdrawn in regards to claim 43 as claim 30 does not allow the position equivalent to R106 to be hydrogen.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-25, 30, 41, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, and 9-32 of copending Application No. 17/530,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim methods of use of products which include the formula of conflicting claim 7:

    PNG
    media_image6.png
    200
    321
    media_image6.png
    Greyscale
, which is applicant’s instant elected species:

    PNG
    media_image1.png
    238
    321
    media_image1.png
    Greyscale
wherein y is 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-11 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1348212-51-0.
Registry No. 1348212-51-0 is:

    PNG
    media_image7.png
    239
    360
    media_image7.png
    Greyscale
.  This compound corresponds to the formula (XVII) of the instant claims, for example, wherein R123 is 
    PNG
    media_image8.png
    85
    175
    media_image8.png
    Greyscale
; x is 1; and R31a is A or aryl; and A can be aryl; R106 is (iii) 
    PNG
    media_image3.png
    87
    328
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    91
    528
    media_image4.png
    Greyscale
wherein x’ and y’ are each 0; and R31a is hydrogen or A wherein A is hydrogen.  In regards to claims 9 and 11, please note that y does not have to be present.  
Registry number 1348212-51-0 is available as prior art as of 4 December 2011, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image9.png
    99
    480
    media_image9.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Regarding the compositions of claim 41, comprising the anticipatory compounds and a carrier, the Registry entry for Registry no. 1348212-51-0 discloses a mass solubility of in unbuffered water. This teaching in water anticipates the claimed composition, wherein the compounds are present with a carrier (i.e. water).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					24 June 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600